 5()XDECISIONS OF NATIONAL LABOR RELATIONS BOARDKraft Foods, Inc. and General Teamsters LocalUnion No. 528. Case 10-CA-13464August 27, 1980DECISION AND ORDEROn April 26, 1979, Administrative Law JudgeIrwin Kaplan issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings.'and conclusions of the Administrative Law Judgeand to adopt his recommended Order only to theextent consistent herewith.The Administrative Law Judge found, and weagree, that Respondent violated Section 8(a)() byignoring then employee Fred Dinsmore's request tohave a union representative present during an in-vestigatory interview which Dinsmore reasonablybelieved might result in his discipline. .L.R.B. v.J. Weingarten, Inc., 420 U.S. 251 (1975).Respecting a remedy for the violation of Section8(a)( ) committed by Respondent, the Administra-tive Law Judge's recommended Order directs Re-spondent to reinstate Dinsmore with backpay andto expunge from its records Dinsmore's dischargenotice as well as all related documents. We find, inthe circumstances of this case, that such a remedyis inappropriate.In determining the appropriate remedy for a re-spondent's violation of an employee's Weingartenrights, the Board applies the following analysis. Ini-tially, we determine whether the General Counselhas made a prima facie showing that a make-wholeremedy such as reinstatement, backpay, and expun-gement of all disciplinary records is warranted.The General Counsel can make this showing byproving that respondent conducted an investiga-tory interview in violation of Weingarten and thatthe employee whose rights were violated was sub-sequently disciplined for the conduct which wasthe subject of the unlawful interview.In the face of such a showing, the burden shiftsto the respondent. Thus, in order to negate theprima facie showing of the appropriateness of amake-whole remedy, the respondent must demon-strate that its decision to discipline the employee inquestion was not based on information obtained atthe unlawful interview. Where the respondentRcpondl nt h eceptetl to certilli credlit% findings miade h IheAirmmi ,raist .e l ass Judge 1h thie Board's e,,labli'-hed pool i cy rnt toorr' rul c n adlrnllrali r c lla, ijudg cs resiluiorlls il h respect tto credi-bilit) inless the l ea r prepo nde r ance ri i all of the rle.anrt es idence c lln-vlrlce, usi Ihal the resolutiol a r ire ircorrecl .Srltidrd Dr, Walr/l Produt ,ir ..')l NI RI 544 11950). clnfd I8 F 2d 362 (3d Cir 1951) We ha' ecarefull5 examiined Ihe record rand find ir basis fil reersmirg his fldi'in gs251 NLRB No. 6meets its burden, a make-whole remedy will not beordered. Instead, we will provide our traditionalcease-and-desist order in remedy of the 8(a)(l) vio-lation. Applying the foregoing analysis to the instantcase, we find that the General Counsel made aprima facie showing of the appropriateness of amake-whole remedy. We further find, however,that Respondent has met its burden in negatingsuch showing by demonstrating that its decision todiscipline Dinsmore was not based on any informa-tion it obtained at the unlawful interview. This isso because the only information Respondent ob-tained from the Dinsmore interview was Dins-more's identification of a photograph depicting thesitus of the forklift collision involving himself andemployee Jerry Ellington,:as well as a denial fromDinsmore that he had been engaged in a fight withEllington. Since Dinsmore was discharge for fight-ing, and the fight was witnessed by several otheremployees who were interviewed by Respondentprior to Respondent's interview of Dinsmore, it isclear that the information obtained from Dinsmoreplayed no part in Respondent's decision to disci-pline.4Contrary to the inference raised by our dissent-ing colleague, there is nothing in the record what-soever which indicates that Dinsmore was dis-charged for "dishonesty." In addition, we find no2 ()ir dissenting coilleague rcognii e, ltha te burden placed cci tlheellroplyrr II iI cases if this Ipe is Ill the nature ofi all aifirraire defenseYet, despite this recognti i, h le takes the psitioin that the burden placedo11 tile emploer is icr grea ihat e oughl rnot cen giL'e tihe employer aloppoirluinl Ir estahlish it i af firali e d eerInsc Although v e recigniizethai applicatioc n of Ihis remedial est r.ill require close and careful anal -si,, is are u illing t adopt a c-r ic riule mercl y to promnolre decisio nalsiniplicit'It is his corllision hich lead toi i fight bel cen I)insmorre arid Ell-ingrion I he record is clear, arid the Adinistlratise Law Judge friund,(ihal Disnore uas discharged flir fightilrg ad n for his iniolremrnt inthe collisionIi h is [)Dec istii. , the Adiiinislraltlce .aw Judge ifound tlhal 'llinglon.,the employee with hhom Dinsmo re had forught. had also been inter-viewed in vilation of We irtcen 4 hile declining o find tha the inter-view O if Ellingon violated Sec. (a)(I) since such as ineither alleged inthe complain n1or argued by the General Cunsel, he AdministratiseLas Judge did f ind that the inler ieir F of Flling on ainted " any furtherioestigatir in thai Ellrgirron pr-cided Respronden with certain informa-lion nt ailable frorm other sources ()n the record before us, we de-tine o pass n the issue ,if hether a disciplined eimploee whose W'in-gcricrr rigihts hae beIn ,iolaied is entitledI t a make-swhole remnedy whena i parl iof tile irrornlatiutri ilie d by a respcondct in its discipline decisionis ibrlille c fro ano rtlh r crnplioee in ilaiirl l We'ingrten rattier ha ntfron the disciplined elrnplci e As tile Adirinisratise i[as Judge iroted.nr14 such llegalion is containl im te cmplaint and the G(eneral Couiselrade ~ic such argurrient tillce hearing Indeed. tre iGenerra l Counsel n-plcilliy iliaoiscd sruch a Iior, byi arguring hat )insni re's erntitlementit a rtale-whole reirled, irose slelIs t l O h unlas.fui interr-iA andicit uou Respi)ll de it's iCnticis Ic-u-i i all)n other emplo)cr It is ell el-l ied that a tlcorlr which is ritot nt c pamer d sec t l t ie cnp lai nt, Ilol litigal-ed during t he hearing. rd dlsaiso,.d h, the (eneral Cioursel cannolprovide ai basis ffr tie drcciion if a admlniistratise las judge or theBoard. See. Cg .fl rida )m,. (rnupanyr. Inr, 213 N LRB 604. 6121974)r lame-w KRAFT FOO()()I)S. INC599support in the record for our colleagues' inferencethat Respondent's decision to discharge Dinsmoreand not Ellington resulted from Dinsmore's unwill-ingness to cooperate at the interview. Instead, it isclear from the testimony of the witnesses to thefight that Respondent had learned, prior to the un-lawful interview with Dinsmore, that he was theaggressor in the fight, that he landed all of theblows, and that Ellington was an unwilling partici-pant who only sought to protect himself fromDinsmore's assault. Therefore, we believe Re-spondent has demonstrated that its decision to dis-charge Dinsmore and not Ellington resulted fromtheir respective conduct in the fight and not fromDinsmore's conduct at the interview. Accordingly,our traditional cease-and-desist remedy for Re-spondent's 8(a)(l) violation is appropriate."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Kraft Foods, Inc., Decatur, Georgia, its officers,agents, successors, and assigns. shall:1. Cease and desist from:(a) Requiring any employee to take part in an in-vestigatory interview where the employee has rea-sonable grounds to believe that the matter to bediscussed may result in his or her being the subjectof disciplinary action and where Respondent hasignored, denied, or refused any request by him orher to have union representation.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act:(a) Post at Respondent's food processing plant inDecatur, Georgia, copies of the attached noticemarked "Appendix."6Copies of said notice, onforms provided by the Regional Director forRegion 10, after being duly signed by Respondent'srepresentative, shall be posted immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenI Pursuant to our recent decision in Hickmott Foods, Inc., 242 NLRB1357 (1979), which was issued subsequent to the Administrative LawJudge's Decision here, we will provide a narrow cease-and-desist orderrather than the broad one recommended by the Administrative LawJudge.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b) Notify the Regional Director for Region 10,in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith.MEMBER JENKINS, dissenting in part:I cannot agree with my colleagues' failure toprovide a "make whole" remedy for employeeDinsmore, the object of Respondent's unfair laborpractice.Presumably in an attempt to "conform" ourorders to the requirements of Section 10(c) of theAct,7my colleagues have decided to alter ourlongstanding practice of ordering a "make whole"remedy whenever it has been established that anemployer has disciplined an employee for conductwhich was subject of an interview conducted inviolation of Weingarten. In my view, their effort,although well intentioned, is neither required bySection 10(c) nor justified in light of recent Boarddecisions.I do not advocate ignoring the will of Congressas set forth in Section 10(c) of the Act, but rather Isubmit that, once an employer has disciplined anemployee for conduct which was the subject of aninterview conducted in violation of Weingarten, itbecomes virtually impossible to determine whetherthe disciplinary decision was based upon "informa-tion" obtained at the unlawful interview. This is soeven if the employee said nothing at the interviewsince the severity of the discipline imposed may beaffected by the employee's demeanor or his "refus-al to cooperate" without representation. Particular-ly is this true when, as happened here, the employ-ee chooses to deny all accusations although someof them were true; he might not have made thischoice, and so further antagonized the employer,had he been allowed the representation he request-ed and unlawfully was denied. Thus, in addition toproving that there was "cause" for discipline basedon "information" gathered independently of the un-lawful interview, the employer must prove that theseverity of the discipline imposed was not affectedby the employee's statements or demeanor at theunlawful interview. It is proof of the latter which,I Sec. 10(c) of the National Labor Relations Act, a amended, pro-sides, inter a/ia, that "[njo order of the Board shall require the reinstate-ment of any individual as an employee who has been suspended or dis-charged, or the payment to him of any back pay. if such individual wassuspended or discharged for cause" A resiec of the legislative history ofthis provision reveals that the burden of proof is on the employer toshow affirmatively that the employee in question Was "suspended or dis-charged for cause, thus, any "rights' flowing from this proision are Inthe nature of an affirmatise defense which, in my ievs, must be pleadedand proved' ..L.R B v J Itlenugaritn. Inc, .420) I S 251 (1975).KRAFT F(X)t)S. INC 599 hOO(DECISIONS OF NATIONAL LABOR RELATIONS BOARDin my view, will prove so formidable an obstaclefor the employer. As, under both the majority'sanalysis and Section 10(c), the employer bears theburden of proof, such difficulties in proof willalmost inevitably result in a finding that the em-ployer has not met its burden.9In fact, the only sit-uation that I can conceive where the employercould prove that it did not rely on "information"obtained at the unlawful interview in making thedisciplinary decision is where a final, binding deci-sion to impose certain discipline is made prior tothe interview in question, a situation where Iwould find no Weingarten right.'°Additionally, given the nature of the employer'sburden under the majority's analysis, almost everyWeingarten-type case will present the "mixedmotive" problem which has proved so troublesomein the enforcement of the Act.' Thus, I can see nopurpose in opening another avenue of fruitless liti-gation which can only impair our effectiveness inachieving the purposes of the Act.Nor do I understand how the majority can findthat Respondent has met its burden of showingnonreliance on Dinsmore's statements or demeanorat the unlawful interview; there is not one iota ofevidence in the record to support such a conclu-sion. They rely solely on the fact that "the only in-formation Respondent obtained from the Dinsmoreinterview was Dinsmore's identification of a photo-graph ...as well as a denial from Dinsmore thathe had been engaged in a fight ...."(Emphasissupplied.)The record herein shows plainly that Dinsmore'sdenial that a fight had occurred was as serious anoffense as engaging in the fight itself. Article VII,section 1, of the relevant collective-bargaining con-tract, relied on by Respondent to support its deci-9 I note that Chairman Fanning and Member Penello recognize the in-surmountable nature of the employer's burden insofar as it relates to non-relliance on direct evidence, such as an admission, obtained at the unlaw-ful interview. As stated in their concurring opinion in Texaco. Inc.. 251NLRB No. 63 (1980):It is extremely difficult to discern how an employer could: (I) decideto continue its investigation of employee misconduct through an inter-view of an accused employee. (2) affirmatively solicit from the employeeinformation relating to the misconduct, and, (3) in fact succeed in obtain-ing perhaps the most telling information available to merit a decision todiscipline and yet be found not to have based its disciplinary decision, inany way, on the information it was so successful in securing I could notagree more What escapes me is how they could conclude that the em-ployer's burden is any less onerous when attempting to prove nonrelianceupon imponderables such as demeanor or "cooperativeness."'° See Baton Rouge Water Works Company, 246 NLRB No 161 (1979)(the majority opinion in Baton Rouge alludes to a circumstance whereWeingurten rights would exist even though the disciplinary decision wasallegedly made prior to the interview; this is so because, in the hypotheti-cal situations there discussed. the employer's conduct at the interview un-dermines the assertion that the disciplinary decision previously had beenmade and was final. binding, and certain )" See, e.g. Coletrti' Furniture. Inc. v N.L.R B. 550 F.2d 1292 (IstCir. 1977).sion to discharge Dinsmore, provides, inter alia, asfollows:It is agreed that at least one prior warningnotice will be given before discharge exceptthat no prior warning need be given in thecase of: ...dishonesty ...fighting and/orinitiating or provoking a fight ....Clearly, lying to a supervisor in the course of anofficial investigation of alleged offenses justifyingdischarge qualifies as "dishonesty." Consequently,it is impossible to determine whether Dinsmorewas discharged for fighting, or for his alleged "dis-honesty" in denying that a fight took place-adenial which may never have occurred had the in-terview not been conducted unlawfully. Withoutsupporting evidence, how can it be said that Dins-more's discipline would not have been less severe ifhe had "cooperated" without insisting upon repre-sentation or otherwise acted differently at the un-lawful interview?'2The burden of proving suchmatters lies with Respondent, and the only conclu-sion possible is that Respondent has failed to carryits burden. '3In its brief to the Board, Respondent argues that,since its "uniform penalty" for fighting is dischargeand the information which resulted in Dinsmore'sdischarge was obtained from other employees whowitnessed the incident, its decision to dischargeDinsmore was not based on any information ob-tained at the unlawful interview. This argument isflawed in two respects: First, there is little evi-dence in the record indicating that Respondent hadany "uniform penalty" for fighting; second, it is un-disputed that no one except the two combatantswitnessed the beginning of the fight.To support its assertion that it had a "uniformpenalty" for fighting, Respondent offers the testi-mony of the plant personnel manager. The relevanttestimony is as follows:Q. Mr Griffith, does the plant have a uni-form policy for persons guilty of fighting, initi-ating or provoking a fight?A. Yes, we do. They are discharged.1 I note with great interest that employee Ellington, the one withwhom Dinsmore allegedly was fighting, did "cooperate" and was neitherdischarged nor disciplined in any way for participating in the fight"a My colleagues argue that a "close and careful analysis" reveals thatRespondent has demonstrated its decision to discipline Dinsmore was notbased on information obtained at the unlawful interview, yet, contrary totheir assertion, they clearly have placed the burden of proof on the em-ployee whose rights were so blatantly violated. They note in the closingparagraph of their decision that "there is nothing in the record whatso-ever which indicates that Dinsmore was discharged for 'dishonesty"'however. they fail to recognize that since the burden of proof is uponRespondent to show nonreliance upon such "information." any absence ofevidence militates against a finding that Respondent has met its burden. KRAFT FOODS, INCI)1This is the only evidence introduced by Respondentto establish its "uniform penalty." In my view, thisself-serving testimony in response to a leadingquestion asked on direct examination is entitled tolittle weight. This scant proof hardly establishesthat Respondent had any such "uniform penalty"for fighting. In fact, the employees' handbook(Resp. Exh. 6) does not even mention discharge asone of the possible "disciplinary actions" whichmay result from fighting. Even the collective-bar-gaining contract, supra, speaks of discharge as theultimate, not the exclusive, penalty for fighting.Consequently, it is clear that Respondent has failedto prove that it had a "uniform penalty" for fight-ing.Respondent's assertion that the informationwhich resulted in Dinsmore's discharge was ob-tained from other employees who witnessed the in-cident is refuted in its own brief. In its brief to theBoard, Respondent argues that Dinsmore was dis-charged because "he engaged in an unjustified, vi-cious attack on a fellow employee which was onlyended when other employees intervened and pulledDinsmore off Ellington." What Respondent fails tonote is the fact that the intervening employees didnot witness the beginning of the fight. Clearly, thereasons cited by Respondent in support of its deci-sion to discharge Dinsmore all involve issues ofhow and why the fight began. Moreover, the factthat Ellington was not disciplined in any way isstrong evidence indicating that Dinsmore was dis-charged because Respondent perceived him to bethe aggressor rather than merely because he hadbeen involved in a fight. A determination as towho was the aggressor necessarily involves ananalysis of how the fight started; the testimony ofthe intervening employees merely indicates thatDinsmore was winning the fight when they firstsaw the altercation. Since only the two combatantswitnessed the beginning of the fight and both theseemployees were interviewed in violation of Wein-garten, it is hard to conclude that the facts justify-ing the discharge, or those mitigating against it,were obtained anywhere other than from an unlaw-ful interview. Even assuming that Respondent de-cided to discipline Dinsmore merely because hehad been involved in a fight and not because he al-legedly was the aggressor, one wonders whetheran employer who is relying exclusively on the factssurrounding such misconduct would conclude thatdischarge is an appropriate discipline for an em-ployee with 26 years' seniority who may have beenprovoked into a fight. I think not. Accordingly, Idissent.APPENDIXNOTICE To EMPIOYEt:SPOSTED BY ORDER OF THENATIONA. LABOR REIATIONS BOARDAn Agency of the United States GovernmentWE V'II I. NOT require any employee to takepart in an investigatory interview where theemployee has reasonable grounds to believethat the matter to be discussed may result inhis or her being the subject of disciplinaryaction and where we have ignored, denied, orrefused any request by him or her to haveunion representation.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the National Labor Relations Act,as amended.KRAET FOODS, INC.DECISIONSTATEMENT OF HI-HLG CAS[IRWIN KAPLAN, Administrative Law Judge: This casewas heard before me, in Atlanta, Georgia, on August 24.1978, pursuant to charges filed on February 22, 1978, anda complaint which issued on March 22, 1978. The grava-men of the General Counsel's case is that Respondentviolated Section 8(a)(1) of the National Labor RelationsAct, as amended (herein called the Act) by ignoring thenemployee Fred Dinsmore's request to have a union rep-resentative present during an investigatory interviewwhich Dinsmore reasonably believed might result in dis-cipline. The General Counsel asserts that Dinsmore wasentitled to such representation under N.L.R.B. v. JWeingarten, Inc., 420 U.S. 251 (1975). According to theGeneral Counsel, Respondent's investigation of Dins-more's involvement in a forklift collision and fight whichculminated in Dinsmore's suspension and discharge wastainted because it inter alia denied him union representa-tion. Respondent denies that it violated the Board'sguidelines as quoted with approval in Weingarten.On the basis of the entire record, including my obser-vation of the witnesses, and after due consideration ofthe briefs filed by counsel for the General Counsel andRespondent, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent Kraft Foods Inc., a Delaware corporation,maintains an office and place of business in Decatur,Georgia, where it is engaged in the production of foodproducts. During the past calendar year and at all othertimes material herein, Respondent has derived revenue inexcess of $50,000 in connection with the operation of itsKRAFT FOODS INC. 601 602I)2ECISIONS ()F NATIONAI. I.ABOR RE.AI()ONS BO()ARDDecatur, Georgia, facility directly from customers locat-ed outside the State of Georgia. Respondent admits, andI find, that it is an employer engaged in commncrcewithin the meaning of Section 2(6) and (7) of the Act.Respondent admits, and I find, that General TeamstersLocal Union No. 528 (herein called the Union) is a labororganization within the meaning of Section 2(5) of theAct.11. IHI: Al 1 E(;I1) UNFAIR ABOR PRACTICISA. SettingFred Dinsmore had been employed for about 26 yearsat the time he was terminated on January 31, 1978.'Dinsmore was employed as a forklift operator on thesecond shift from 3:30 pm. to midnight on January 26,when the incident occurred which led to his discharge.On that occasion, about 6 p.m., Dinsmore was involvedin a collision with a forklift operated by fellow employeeJerry Ellington. Dinsmore had backed up his forklift, thefront of which was stacked with glass, and was about tomake a turn when he collided with Ellington who hadcome around the corner from the left side shattering theglass on Dinsmore's vehicle.According to Dinsmore, Ellington called him a S.O.B.,both men jumped off their forklifts and a fight ensued.Ellington denied calling Dinsmore a name or that he oth-erwise provoked the fight. In any event, the two menstruggled with Dinsmore landing most if not all theblows, and wrestling Ellington to the ground. EmployeeMike Rusher who did not witness the collision firstthought the combatants were fooling around, and whenhe realized that they were involved in a serious fight,raced over and lifted Dinsmore off of Ellington. Dins-more got back on his forklift and resumed working.Approximately 20 minutes later Dinsmore and Elling-ton were summoned to see Second-Shift SuperintendentJames Atkinson about the incident. Atkinson put Dins-more in the salad filling supervisor's office and Ellingtonin the margarine supervisor's office and proceeded to in-vestigate. Both Dinsmore and Ellington at first deniedthat they had been engaged in a fight and requestedunion representation. According to Dinsmore, he repeat-ed the request a number of times but Atkinson refusedtelling him that he did not need representation. Ellingtonwas questioned about the incident by Atkinson and Em-ployee Relations Manager Jackson. According to Elling-ton, he asked to have Robert Eberhart, second-shift shopsteward present but assertedly was told that it would notbe necessary; they just wanted to find out what hap-pened. Ellington, as noted above, first denied the inci-dent, then admitted to them that there had been an alter-cation.Atkinson denied that he told either Dinsmore or Ell-ington that they did not need a union steward. On thecontrary, he asserted that he told them that he would geta union steward, although he acknowledged that he didnot get one or that Dinsmore or Ellington specifically re-scinded their request to have a union representative pres-ent. Atkinson testified, "I asked Ellington if he wouldI All dates hereinafter refer to 1978, unless otherwise indicatedtell us his part of the story without a steward being pres-ent." According to Atkinson. Ellington did not renewhis request for a union steward and proceeded to tell himabout the incident.Dinsmore had been moved from the salad supervisor'soffice to the conference room to the personnel office toawait further questioning by Atkinson. About I p.m..after Atkinson had questioned everyone else includingEllington about the incident, he was ready to hear Dins-more's account. Dinsmore again requested a union ste-ward. According to Atkinson, he asked Dinsmore, as hehad assertedly asked Ellington earlier whether he wouldprovide his version of the incident without a steward.Atkinson asserted that Dinsmore looked at a photographon the table and noted "That's where we had thewreck." Atkinson further asserted that in response to hisquestions, he (Dinsmore) admitted that he, and Ellingtonboth got off their forklifts, but denied that there was anyfight. Dinsmore indicated that he was feeling sick andwas told by Atkinson that he was "being suspendedpending investigation of the situation''." Ellington wassimilarly suspended. and both he and Dinsmore weretold to come in the following day for further question-ing. Dinsmore was questioned in the presence of ShopSteward Eberhart. On Monday, January 30, Ellington'ssuspension was removed and he returned to work. Dins-more was discharged the following day (January 31) for"fighting," and he filed a grievance the same day protest-ing the discharge. The grievance was processed to arbi-tration where it was denied on August 28.2The arbitrator in assessing whether Ellington had pro-voked the incident noted "The record shows that Elling-ton's forklift was on the left wrong side and that he mayhave addressed questionable remarks to Dinsmore whenthe collision took place." He concluded, however, thatsuch mitigating circumstances did not justify Dinsmore'saction and that the company therefore had just cause forthe discharge."B. Discussion and AnalysisIt is undisputed that Dinsmore and Ellington were in-volved in a forklift collision at approximately 6 p.m. onJanuary 26 which precipitated a fight between them. Ap-proximately 20 minutes later they were summoned tomeet with Superintendent Atkinson, who investigatedthe incident. The record discloses that Atkinson placedDinsmore and Ellington in separate offices and ques-tioned them about the incident. It is also undisputed thatat the outset both Dinsmore and Ellington requestedunion representation. Both Dinsmore and Ellington cre-dibly testified that Atkinson declared that union repre-sentation was not necessary. Atkinson's denial that hetold Dinsmore and Ellington that union representationwas not needed and his uncorroborated assertion that heactually told them that he would accede to their requestby getting the union shop steward is rejected. It is notedthat Employee Relations Manager Jackson, who was also2 Respondent's unopposed mnltion to reccie the pos-trial arbitrator'saward as Resp. Exh 10 is herehb granted:' There is no sheo's ig lalr is it assrtcd Ihal the airhiralto conllsidcrcdDinsmore's Weingarten rights, which ill bhe dicscussed niore full5 helow KRAFT IF()()DS, INC603present during the Ellington interview, did not testify.Moreover, there ,was no reason for Ellington to fabricatehis testimony. In this regard it is noted that Ellingtonwas still employed by Respondent at the time of thehearing and as such testified against his pecuniary inter-est. Furthermore it is noted that Respondent supportedEllington's version over Dinsmore with regard to thefight. On the basis of the foregoing. the entire record andmy observation of Atkinson's demeanor, I find that At-kinson was not a reliable witness. Conversely, notingparticularly that Dinsmore and Ellington testified similar-ly in attributing to Atkinson the statement that unionrepresentation was not needed during the investigation, Icredit their testimony where in conflict with the testimo-ny provided by Atkinson.As noted previously, both Dinsmore and Ellingtonfirst denied that they had engaged in a fight. These com-batants had good reason to fear that one or both of themwould be discharged or suffer other adverse conse-quences. Thus it is noted inter alia that the company'splant rules specify 34 offenses for which employees maybe subject to disciplinary action including significantlynumber 15, "Fighting on the premises at any time."4Inthese circumstances I find that Dinsmore and Ellingtonwere entitled to request union representation as pre-scribed in Weingarten.Once the request for the union shop steward wasmade, Atkinson could have provided time in order tosummon the steward. The record disclosed that ShopSteward Eberhart was employed, working, and availableat the time the interview was conducted Atkinson wasalso "free" within the guidelines noted in Weingarten tosafely refuse to interview the combatants, and "act onthe basis of information obtained from other sources."5In a similar setting whereby a respondent elected notto postpone the investigatory interview until union repre-sentation was provided but pressed forward instead, Ad-ministrative Law Judge Herzel Plaine with the Board'sapproval wrote as follows:Respondent simply pushed ahead with the inter-view, in effect denying the employee's right ofunion representation. The fact that employee Willisstayed. and answerLd the questions put to him, did notmake his participation voluntary or constitute a waiverof his right to union representation. It should not berequisite to the continued maintenance of the properlyvasserted right of union representation that the lone em-ployee further antagonize the employer and jeopardizehis job by walking out of the meeting or by refusing toanswer questions.6[Emphasis supplied.]Administrative Law Judge Plaine's comments are par-ticularly fitting insofar as they relate to Ellington. Atkin-son conceded that Ellington requested the assistance ofthe shop steward and had not expressly rescinded suchrequest. As I have previously rejected Atkinson's asser-4 See Resp Exh , p 12 See ail, the article on "DI)Isharge" in thec,,lleclive-harganniiilg agreenmeC tRRcp x h 5, p 4)". L.R. H, Reisgarstc. IEn sira, 258 25, quling w ilh approsal,ohil il Corpralion, 1I9N R I 1 52 ( 1I72)' Super alu Xenia. ..I Dirl'owt o/ Supr llu Stisr. Inc.. 236 N RHi1581. I591 (1978)tion that he agreed to get the shop steward and as Atkin-son refused to postpone the interview. I find that Atkin-son wrongfully deprived Ellington the "free" choiceunder Weingarten, to disclose his version of the incidentwithout the presence of a union representative.7Thus, asEllington had specifically requested the assistance of theshop steward and was told in response thereto by a highlevel supervisor that he did not need a union representa-tive and as said supervisor failed to advise Ellington thathe had an option to defer giving his account until unionrepresentation was provided, it is not surprising that hedecided to tell his side of the incident. In these circum-stances, the interview and further investigation thereonwas tainted.8Dinsmore, unlike Ellington, refused to tell all that heknew during the investigatory interview which he rea-sonably believed might result in discipline unless a unionrepresentative was present. This was his right guaranteedby Section 7 of the Act as affirmed by Weingarten. Dins-more credibly testified that he pressed for a union repre-sentative repeatedly throughout the evening of January26 (the night of the incident) and Atkinson refused tooblige. Even Atkinson conceded that at least on two oc-casions that evening, Dinsmore had requested the assist-ance of the shop steward. Instead Atkinson removedDinsmore from further production and confined him tothe salad supervisor's office, conference room, and per-sonnel office, whereby he was isolated from other em-ployees and effectively deprived of union representa-tion.9Atkinson, after having left Dinsmore so isolatedfor about 4 hours and armed with Ellington's "tainted"confession that he was involved in the altercation withDinsmorel°and presumably after he had interviewedother employees, i was now ready to further questionDinsmore. It is admitted that Dinsmore once again askedto have his shop steward present. Atkinson did not makeany effort to provide the shop steward and pressed for-ward with the interview. He asked Dinsmore whether hehad been involved in the fight and whether he hadgotten off his forklift. Dinsmore denied that he had beenUnirted Staie, Postal Service, 241 NLRB 141 (1979)See, e g. Portter Elctri Signal Company. 237 NLRBH 12. 128 9 1. n 8(1978). United Suta Postal Service. upra, 1509 Dinsmore testified that when he was first conlfined to the salad super-visor's office, Shop Steward Eherhart came by foir a smoke in the smnrk-ing area outside that office Dinsmore asserted hat he told Eherhart thathe would probably need him to represent him. Atkinson then had asser-tedly come over to transfer Dinsmore to he conference room when he.Dinsmore, asked to have union representation to hich Akinson re-sponded that he did not need any. According to Dinsmore Eberhartquestioned Atkinson on why union representation was not needed hutDinsmore could not recall or did not understand Akinson's response At-kinson denies that ay such verbal encounter took place. A Eherhart didnot lestif5ad noting the agueness of Dinsmorc's testimony regardingthis brief encounter I do not rely on Dinsmorc's tesimonN in this limitedarsa in arrising at the findings below I do, hoveser. credit as notedpreiously) Dinlsmores testimony that he conistentdl requested the presence of the shop steward See. e.g. 4.-.4 Equipmninr Sric C 'mpaun. 28NRB 9() 0(11978)"' As hcoted preslousli. both EIlilngtgon and Dinsmore decied that thehad been insol'ed i a fight" II is noted that the collision and fight were lot ohscrsed h a,superior urther. the the nplo.ees ssho siiiessed te ight did not obh-serve how It hd begtill Thus the ons ll llnese to the coitli ol and thefight were (lie coimhbatant FElingtioni and l)linsmlnreKRAFT FOS INC 603- h604DECISIONS OF NATIONAL LABOR RELATIONS BOARDinvolved in the fight but did identify the collision scenefrom a polaroid photograph (Resp. Exh. 9). He also ad-mitted that both he and Ellington had gotten off theirforklifts. Counsel for Respondent asserts that Dinsmoreprovided this information voluntarily. Thus he argues,inter alia, "to prove a violation of Section 8(a)(l) of theAct, under Weingarten counsel for the General Counselwould have had to show that Dinsmore renewed his re-quest .... ." This of course ignores inter alia Atkinson'stestimony whereby he conceded that Dinsmore request-ed the presence of the shop steward on at least two oc-casions that evening.The interview ended about 10 p.m. when Dinsmoretold Atkinson that he had not eaten and was not feelingwell. Atkinson suspended Dinsmore and told him tocome back to be further interviewed the following day.The fact that Dinsmore was permitted to consult withShop Steward Eberhart the following day (January 27)came too late and accorded little solace. The Respondenthad already in effect metered out a form of discipline byconfining Dinsmore for about 4 hours the previous eve-ning in the manner described above while ignoring hisrequest that he be permitted the assistance of the shopsteward. By the time Respondent yielded and providedDinsmore union representation the investigation was al-ready tainted and virtually completed. As previouslynoted, the investigation was tainted inter alia by Atkin-son's failure to provide appropriate safeguards for Elling-ton when the latter requested but was not providedunion representation. This taint was further compoundedwhen Atkinson pushed Dinsmore into making certain ad-missions notwithstanding the fact that he had clearly notwithdrawn his request to have the shop steward presentduring the interview. As Atkinson did not finish ques-tioning Dinsmore until the latter was physically unableto continue at which point he was suspended, I find thatDinsmore's Section 7 right to union representation priorthereto was violated.'2Accordingly, I find that Re-spondent violated Section 8(a)() of the Act. 3Finally, Respondent contends that even if it committedan 8(a)(l) Weingarten violation, affirmative relief is pre-cluded under Section 10(c) of the Act, which provides,"No order of the Board shall require the reinstatement ofany individual who had been suspended or discharged,or the payment to him of any back pay, if such individu-al was suspended or discharged for cause." In supportthereof Respondent relies largely on the arbitrator's find-ing that there was just cause and an absence herein ofany contention that the cited cause for the discharge wasa pretext. Respondent, however, misconceives the Wein-garten rationale. Once the matter proceeds to arbitrationon the basis of an initial defective investigation, as withDinsmore's grievance herein, "it becomes increasinglydifficult for the employee to vindicate himself, and theA,4nchortank. Inc., 239 NLRB 430 (1978); United States Postal Service,supra. Potter Electric Signal Company. upra; Super Valu Xenia. a Divisionaf Supr Valu Siorv. Inc., supra':' While I have found that Atkinson did not comport with the letterand spirit of Wingartn is-a-vti the Ellington interview. I deem it unnec-essary to find that Respondent additionally violated Sec. 8(a)(I) withregard to him. It is noted, inter alia, that the complaint does not allegenor does the General Counsel argue for an additional finding that Re-spondent vilated Sec (a)(I) of the Act relative to Ellingtonvalue of representation is correspondingly diminished.The employer may then be more concerned with justify-ing his actions than reexamining them." Weingarten,supra, 263-264. Thus, the arbitration hearing had comemuch too late and was too limited in scope to overcomethe initial taint. In this connection it is noted that the ar-bitrator never considered Dinsmore's Section 7 right tohave a union representative at the initial investigatory in-terview. In these circumstances I find that the investiga-tory taint rendered unlawful that which may have other-wise been a lawful discharge for cause.'4Accordingly, Ifind that affirmative relief herein is warranted.'15Ill. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and take certain af-firmative action in order to effectuate the policies of theAct.Having found that Respondent unlawfully deprivedDinsmore of union representation during an investigatoryinterview which he reasonably believed might result inadverse consequences, and pursuant thereto Respondentfirst suspended and then discharged Dinsmore, I shallrecommend that Respondent be ordered to offer Dins-more immediate and full reinstatement to his former posi-tion, or if that position is no longer available, to a sub-stantially equivalent position, without prejudice to his se-niority or other rights and privileges, and make himwhole for any loss of pay as a result of the discrimina-tion against him, with interest thereon to be computed inthe manner prescribed in F. W. Woolworth Company, 90NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977).16Further, having found that Respondent derived "taint-ed" information upon which it suspended and dischargedDinsmore, I shall recommend that said Respondent beordered to expunge from its records any such informa-tion contained therein and any reference to Dinsmore'sdischarge. 7CONCLUSIONS OF LAWI. The Respondent, Kraft Foods, Inc., is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. General Teamsters Local Union No. 528 (hereincalled the Union) is a labor organization within themeaning of Section 2(5) of the Act.3. By ignoring Fred Dinsmore's request to have unionrepresentation in an investigatory interview which he4 Anchortank, Inc.. supra,. 431, fn. 9" A4nchorank. Inc, upra. Potter lectric Signal Company, upra. Seealso United State Pooal Service, upra, 156See, generally, i Plumbing Heating Co.. 138 NLRB 716 (1962)'7 Potter Electric Signal C(opany. upra. 1289. fn 2. KRAFT FOODS, INC 6()reasonably believed might result in disciplinary action practices affecting commerce within the meaning of Sec-against him, and by actually suspending and discharging tion 2(6) and (7) of the Act.him, Respondent violated Section 8(a)(l) of the Act.4. The aforesaid unfair labor practices are unfair labor[Recommended Order omitted from publication.]